Citation Nr: 9900896	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  98-04 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder and recurrent major depression 
with psychosis, currently rated as 50 percent disabling.  



REPRESENTATION

Veteran represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from November 1974 to 
November 1975.

This case is before the Board of Veterans Appeals (Board) on 
appeal from an August 1997 rating decision of the RO.  The 
veteran testified at a hearing before a Member of the Board 
sitting at the RO in August 1998.  

The Board notes that correspondence was received from the 
veteran in July 1997 showing an intent to withdraw her claims 
of clear and unmistakable error in previous RO decisions from 
appellate status.  That intent was confirmed in a Report of 
Contact (VA Form 119) dated later that month in which the 
veteran was noted to accept the effective date provided in 
the May 1997 rating action of the RO.  No clear and 
unmistakable error claim is before the Board at this time.

Additionally, the record documents certain statements by the 
veteran to the effect she was disabled and unable to work 
(see page 3 of hearing transcript)  When such issues arise, 
VA must consider whether the veteran is entitled to 
nonservice-connected disability pension benefits and/or a 
total disability rating based on unemployability for 
compensation purposes.  Ferraro v. Derwinski, 1 Vet.App. 326 
(1991);  Pritchett v. Derwinski, 2 Vet. App. 116, 122 (1992).  
This matter is therefore referred to the RO for development 
and adjudication.





REMAND

At her August 1998 hearing before a Member of the Board, the 
veteran stated her symptomatology had increased since her 
last examination (see page 11 of hearing transcript), that 
she was currently being treated at a VA facility, (see page 5 
of hearing transcript) and that she had unsuccessfully 
attempted vocational rehabilitation (see page 8 of hearing 
transcript).  A new examination is necessary in order to 
ascertain the current level of disability caused by the 
veterans service-connected condition.  Records of current VA 
treatment and any vocational rehabilitation records available 
should also be obtained and associated with the veterans 
claims folder.

For the reasons stated herein above, this case is hereby 
REMANDED to the RO for the following actions:

1.  The RO should obtain all records 
of VA treatment of the veteran.  The 
Board notes that any vocational 
rehabilitation records should also be 
obtained.  All treatment records 
should be associated with the claims 
folder.  

2.  The RO should schedule the 
veteran for a VA psychiatric 
examination in order to the current 
severity of the service-connected 
psychiatric disorder.  The veterans 
claims folder must be made available 
to and be reviewed by the examining 
physician in conjunction with the 
examination.  Detailed clinical 
findings should be recorded by the 
examiner.  The examiner should report 
a full multiaxial Assessment, to 
include a Global Assessment of 
Functioning (GAF) score on Axis V, 
and comment on the degree of 
industrial impairment due to the 
service-connected disorder.  

3.  When the above actions have been 
completed, the RO should undertake to 
review the veterans claim.  All 
indicated action should be taken in 
this regard.  In the event any 
determination remains adverse to the 
veteran, the claims folder and the 
assembled data should be returned to 
the Board for completion of appellate 
review after compliance with the 
provisions of 38 U.S.C.A. § 7105.  No 
action is required by the veteran 
unless she receives further notice.  

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
